DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
             Claim Objections
Claim 10 is objected to because of the following informalities: the claim recites “minimizes changes” and further in the dependent claim 11, it recites “the number of changes”. It is understood that this should be written in claim 10 as “minimizes a number of changes” to match the language of other independent claims and match the expression “the number of changes” in the dependent claim 11.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-9, and 15-20 are directed to a system, and non-transitory computer-readable media (machine/apparatus/ product/article of manufacture), and claims 10-14 are directed to a method (i.e. process); therefore, all pending claims 1-20 are directed to one of the four statutory categories of invention.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is directed to a non-transitory computer readable media computer, which is directed to one of the statutory categories.
Claim 1 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
receive an initial Network-on-Chip (NoC) topology based on a set of initial requirements (Mental processes -observation, evaluation, judgment, opinion)
make incremental modifications to the initial NoC topology to satisfy a set of different requirements, each incremental modification includes minimizing a number of changes to existing components in the initial NoC topology (Mental processes -observation, evaluation, judgment, opinion)
wherein minimizing the changes includes preserving names of the existing components in the initial NoC topology (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – when executed by one or more processors of a device to draw an initial topology, modify the topology with minimal number of changes. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing draw an initial topology, modify the topology with minimal changes, such that it amounts no more than mere instructions to apply the exception using a generic computer component. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to a judicial exception.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of one or more processor to draw an initial topology, modify the topology with minimal changes amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim 1 is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 2 depends on claim 1 and it is further limiting providing the different requirements of the modified topology. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 2 is not patent eligible. 


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 3 depends on claim 1 and it is further limiting minimizing the number of changes of the initial topology. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 3 is not patent eligible. 

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 4 depends on claim 1 and it is further limiting the definition of the initial and modified topology. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 4 is not patent eligible. 

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 5 depends on claim 1 and it is further limiting the modifications of the initial topology. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 5 is not patent eligible. 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 6 depends on claim 1 and it is further limiting the modification of the initial topology through adding more components and grouping the added components. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 6 is not patent eligible. 

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 7 depends on claim 6 and it is further limiting the modification of the initial topology and grouping different components. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 7 is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 8 depends on claim 1 and it is further limiting the modification of the initial topology with specific requirements. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 8 is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 9 depends on claim 1 and it is further limiting the modification of the initial topology with specific timing update. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 9 is not patent eligible.


Regarding Claim 10:  Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 10 is directed to a method, which is directed to one of the statutory categories.
Claim 10 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
receiving an initial Network-on-Chip (NoC) topology based on a set of initial requirements (Mental processes -observation, evaluation, judgment, opinion)
making incremental modifications to the initial NoC topology to satisfy a set of different requirements, each incremental modification includes minimizing a number of changes to existing components in the initial NoC topology (Mental processes -observation, evaluation, judgment, opinion)
preserves names of the existing components in the initial NoC topology (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 10 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – when at computer system method to draw an initial topology, modify the topology with minimal number of changes steps. The system in the above steps is recited at a high-level of generality (i.e., as a generic system performing determine draw an initial topology, modify the topology with minimal number of changes such that it amounts no more than mere instructions to apply the exception using a generic computer component. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 10 is directed to a judicial exception.
Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of computer system to draw an initial topology, modify the topology with minimal number of changes amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim 10 is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 11 depends on claim 10 and it is further limiting minimizing the number of changes of the initial topology. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 11 is not patent eligible. 

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 12 depends on claim 10 and it is further limiting the modification of the initial topology through adding more components and grouping the added components. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 12 is not patent eligible. 

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 13 depends on claim 10 and it is further the modification of the initial topology with specific requirements. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 13 is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 14 depends on claim 10 and it is further the modification of the initial topology with specific timing update. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 14 is not patent eligible.


Regarding Claim 15:  Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 15 is directed to a system with processor and memory, which is directed to one of the statutory categories.
Claim 15 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
receive an initial Network-on-Chip (NoC) topology based on a set of initial requirements (Mental processes -observation, evaluation, judgment, opinion)
generate incremental modifications to the initial NoC topology to satisfy a set of different requirements, each incremental modification includes a minimum a number of changes to existing components in the initial NoC topology (Mental processes -observation, evaluation, judgment, opinion)
wherein minimizing the changes includes preserving names of the existing components in the initial NoC topology (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 15 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – when executed by one or more processors of a system to perform to draw an initial topology, modify the topology with minimal number of changes steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing to draw an initial topology, modify the topology with minimal number of changes such that it amounts no more than mere instructions to apply the exception using a generic computer component. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claim 15 is directed to a judicial exception.
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of computer system to draw an initial topology, modify the topology with minimal number of changes amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim 15 is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 16 depends on claim 15 and it is further limiting minimizing the number of changes of the initial topology. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 16 is not patent eligible. 

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 17 depends on claim 15 and it is further limiting the definition of the initial and modified topology. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 17 is not patent eligible. 

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 18 depends on claim 15 and it is further limiting the modification of the initial topology through adding more components and grouping the added components. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 18 is not patent eligible. 


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 19 depends on claim 15 and it is further the modification of the initial topology with specific requirements. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 19 is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim 20 depends on claim 15 and it is further the modification of the initial topology with specific timing update. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore claim 20 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites “minimizing a number of changes”. It is unclear from the claim and specification to what extent the minimization of number of changes would be.  The minimum number of changes could be equal to 1 or 2 or infinity. The dependent claims further do not provide detail or clarify the boundary of this limitation about how many minimum or maximum changes are defined or allowed in order to define the metes and bound of the number of changes in the claim. For purposes of prosecution, examiner interprets keeping the hosts and ports unchanged in the redesigned topology is interpreted as minimizing number of changes to existing components.

Regarding claim 2-9 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 6, the claim recites “refer to the clusters by the existing names”. The claim recites earlier “clustering to cluster” and then the claim recites “the clusters”. It is unclear whether the clusters refer to the earlier to cluster or something new, and it is unclear how the clusters come with plural and the earlier introduction of cluster is singular. For purposes of prosecution, examiner interprets the clusters as clusters. Additionally, the claim recites “the existing names”, there is insufficient antecedent basis for this limitation. It is unclear whether the existing names refer to the existing components or the names of the clusters. For purposes of prosecution, examiner interprets the existing names as name of clusters. 

Regarding claim 7, dependent claim is rejected based on their dependency from the rejected claim 6.

Regarding claim 10, the claim recites “minimize changes”. It is unclear from the claim or specification to what extent the minimization of number of changes would be. The minimum number of changes could be equal to 1 or 2 or infinity. The dependent claims further do not provide detail or clarify the boundary of this limitation about how many minimum or maximum changes are defined or allowed in order to define the metes and bound of the number of the changes in the claim.  For purposes of prosecution, examiner interprets keeping the hosts and ports unchanged in the redesigned topology is interpreted as minimizing number of changes to existing components
Regarding claim 11-14 dependent claims are rejected based on their dependency from the rejected claim 10.

Regarding claim 12, the claim recites “refer to the clusters by the existing names”. The claim recites earlier “clustering a cluster” and then the claim recites “the clusters”. It is unclear whether the clusters refer to the earlier a cluster or something new, and it is unclear how the clusters come with plural and the earlier introduction of cluster is singular. For purposes of prosecution, examiner interprets the clusters as clusters. 
Additionally, the claim recites “the existing names”, there is insufficient antecedent basis for this limitation. It is unclear whether the existing names refer to the existing components or the names of the clusters. For purposes of prosecution, examiner interprets the existing names as name of clusters. 


Regarding claim 15, the claim recites “minimizing a number of changes”. It is unclear from the claim or the specification to what extent the minimization of number of changes would be. The minimum number of changes could be equal to 1 or 2 or infinity. The dependent claims further do not provide detail or clarify the boundary of this limitation about how many minimum or maximum changes are defined or allowed in order to define the metes and bound of the number of changes in the claim.  For purposes of prosecution, examiner interprets keeping the hosts and ports unchanged in the redesigned topology is interpreted as minimizing number of changes to existing components.
Regarding claim 16-20 dependent claims are rejected based on their dependency from the rejected claim 15.

Regarding claim 18, the claim recites “refer to the clusters by the existing names”. The claim recites earlier “clustering a cluster” and then the claim recites “the clusters”. It is unclear whether the clusters refer to the earlier a cluster or something new, and it is unclear how the clusters come with plural and the earlier introduction of cluster is singular. For purposes of prosecution, examiner interprets the clusters as clusters. 
Additionally, the claim recites “the existing names”, there is insufficient antecedent basis for this limitation. It is unclear whether the existing names refer to the existing components or the names of the clusters. For purposes of prosecution, examiner interprets the existing names as name of clusters. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kumar et al. (”Kumar”, US 20150036536 A1) hereinafter Kumar.

Regarding claim 1, Kumar teaches a non-transitory computer readable medium comprising code that, when executed, causes one or more processors to ([0108-0109] processor, computer readable medium such as disks): 
receive an initial Network-on-Chip (NoC) topology based on a set of initial requirements ([0023-0029]  certain performance metrics such as average global communication latency may be used as an objective function to optimize the SoC architecture with the hosts being placed in a NoC topology, bandwidth and latency specification, generating NoC based on allocation of routers and NoC channels so as to identify most efficient routes for various system flows between hosts, generating NoC topology by establishing number and configuration of routers to connect the components, defining eligible communication paths and channels, which may include identifying the sequence of routers to be traversed to connect the aforementioned network of communicating components/IP cores in an optimized SoC environment..); and 
make incremental modifications to the initial NoC topology to satisfy a set of different requirements ([0054-0055] Fig. 5b, Fig. 5c, Fig. 5d The topology can be redesigned according to the needs of the system, which may depend on reducing the interconnect bandwidth and latency or keeping average global communication latency as an object function), 
each incremental modification includes minimizing a number of changes to existing components in the initial NoC topology ([0054-0055] Fig. 5b, Fig. 5c, Fig. 5d modifications maintained the ports and hosts in the initial topology, only changed configuration to redirect traffic to improve bandwidth and latency, NoC link or communication can be redesigned to a new topology, this topology does not change the orientation of ports and/or hosts of the SoC environment, there is no SoC level change in topology and only the NoC interconnect topology is changed to allow a different and possibly more optimized route for the same traffic flows between components, on reducing the interconnect bandwidth and latency or keeping average global communication latency as an object function.){examiner interprets keeping the hosts and ports unchanged in the redesigned topology is interpreted as minimizing number of changes to existing components},  
wherein minimizing the changes includes preserving names of the existing components in the initial NoC topology ([0054-0055] Fig. 5b, Fig. 5c, Fig. 5d NoC link or communication can be redesigned to a new topology, this topology does not change the orientation of ports and/or hosts of the SoC environment, there is no SoC level change in topology and only the NoC interconnect topology is changed to allow a different and possibly more optimized route for the same traffic flows between components, on reducing the interconnect bandwidth and latency or keeping average global communication latency as an object function, in the modified topology in Fig. 5c and Fig. 5d all hosts and ports kept their original names).

Regarding claim 2, Kumar teaches the medium of claim 1, 
Kumar teaches wherein the different requirements are an update of the initial requirements ([0054-0055] reduce latency and improve bandwidth, optimized performance are the updated requirements from the initial requirements).

Regarding claim 3, Kumar teaches the medium of claim 1, 
Kumar teaches wherein minimizing the number of changes includes preserving existing network structure ([0054-0055] Fig. 5b, Fig. 5c, Fig. 5d NoC link or communication can be redesigned to a new topology, this topology does not change the orientation of ports and/or hosts of the SoC environment, there is no SoC level change in topology and only the NoC interconnect topology is changed to allow a different and possibly more optimized route for the same traffic flows between components, on reducing the interconnect bandwidth and latency or keeping average global communication latency as an object function, in the modified topology in Fig. 5c and Fig. 5d all hosts and ports kept their original names).


Regarding claim 4, Kumar teaches the medium of claim 1, 
Kumar teaches wherein the existing components include network components and connections between the network components ([0052-0055] Fig. 5b, Fig. 5c, Fig. 5d NoC has links and/or communication channels connecting the hosts/elements).

Regarding claim 5, Kumar teaches the medium of claim 1, 
Kumar teaches wherein the incremental modifications include eliminating a component and/or connection that is no longer needed ([0094-0095] the flows can all be mapped first and relocated to alternative routes while removing the routers and channels from the earlier route if possible (e.g., no other flows are present there)).

Regarding claim 8, Kumar teaches the medium of claim 1, 
Kumar teaches wherein modifying the initial NoC topology includes moving existing components to legal locations ([0028] automatically determining optimal positions, orientations, and configurations of hosts and/or ports within hosts in a SoC environment such that the optimal positions enable least latency and cost, high performance, and high bandwidth)([0061, 0063] Fig. 6  a host or a port within a host (e.g., x1) can be selected for relocation consideration){Examiner interprets relocation as moving components to legal location based on the fact applicant has not provided any definition of legal position}, and minimizing connection lengths ([0054-0055] reduced wire length to reduce latency and interconnect bandwidth).


Regarding claim 10, claim 10 can be rejected with the same reasoning as claim 1.
Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 3.
Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 8.

Regarding claim 15, Kumar teaches a computing system comprising a processor and computer-readable memory encoded with instructions that, when executed, cause the system to ([0030] computer readable storage medium storing instructions for executing a process)([0108] computer system, processor, with computer readable storage medium)
The rest of claim 15 can be rejected with the same reasoning as claim 1.

Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 3.
Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 4.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable over Kumar et al. (”Kumar”, US 20150036536 A1) hereinafter Kumar, in view of Stringham (“Stringham”, US 20150254325 A1) hereinafter Stringham.

Regarding claim 6, Kumar teaches the medium of claim 1, 
Kumar teaches wherein the incremental modifications include adding components that are missing ([0084] After the router-port assignment, there may be one router per host port. In a grid based design methodology, the routers may be instantiated in a grid cell in which the ports reside. Subsequently, additional routers and NoC channels can be allocated to provide connectivity such that a more optimized NoC topology automatically forms.){Examiner interprets adding routers to the existing initial grid is interpreted as adding missing components }, and
Kumar does not explicitly teach preserving the names of the existing components includes using node clustering to cluster the added components and with existing components, and refer to the clusters by the existing names, however
Stringham teaches preserving the names of the existing components includes using node clustering to cluster the added components and with existing components preserving the names of the existing components includes using node clustering to cluster the added components and with existing components, and refer to the clusters by the existing names ([0111] adding clusters to multi-cluster database)([0038] cluster is a set of nodes), and 
refer to the clusters by the existing names ([0046-0063] Fig. 2, Key space allocator assigns keys to each node in the cluster, assign a key to range of nodes, assign each cluster an identifier)(Fig. 3)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Kumar in view Stringham in order to adding nodes to the existing clusters and refer to cluster by the name because it would help allocate the resources among different clusters without overloading or underloading certain clusters and would provide better manageability in utilizing the clusters/nodes more efficiently. 


Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Kumar et al. (”Kumar”, US 20150036536 A1) hereinafter Kumar, and Stringham (“Stringham”, US 20150254325 A1) hereinafter Stringham, in view of Procopiuc et al. (“Procopiuc”, US 20100274785 A1) hereinafter Procopiuc

Regarding claim 7, Kumar and Stringham teach the medium of claim 6, 
Kumar and Stringham do not explicitly teach wherein preserving the names of the existing components further includes using edge clustering to combine connections, however
Procopiuc teaches wherein preserving the names of the existing components further includes using edge clustering to combine connections ([0027-0029] Fig. 2, join path connecting clusters, for example join path 241 connects cluster 220 with cluster 210, join path 242 connects cluster 212 with cluster 230)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Kumar and Stringham in view of Procopiuc in order to combine connections and paths between clusters because it would help re-allocate the resources among different clusters more efficiently by connecting the clusters using certain edges and connections within the clusters and would help utilize the resources within the clusters more appropriately. 
Claims 12, and 18 are rejected under 35 U.S.C. 103 as being un-patentable over Kumar et al. (”Kumar”, US 20150036536 A1) hereinafter Kumar, in view of Stringham (“Stringham”, US 20150254325 A1) hereinafter Stringham, and further view of Procopiuc et al. (“Procopiuc”, US 20100274785 A1) hereinafter Procopiuc

Regarding claim 12, Kumar teaches the method of claim 10, 
Kumar teaches wherein the incremental modifications include adding components that are missing ([0084] After the router-port assignment, there may be one router per host port. In a grid based design methodology, the routers may be instantiated in a grid cell in which the ports reside. Subsequently, additional routers and NoC channels can be allocated to provide connectivity such that a more optimized NoC topology automatically forms.){Examiner interprets adding routers to the existing initial grid is interpreted as adding missing components }, 
 
Kumar does not explicitly teach wherein preserving the names of the existing components includes using node clustering to cluster the added components with existing components, refer to the clusters by the existing names, however
Stringham teaches wherein preserving the names of the existing components includes using node clustering to cluster the added components with existing components ([0111] adding clusters to multi-cluster database)([0038] cluster is a set of nodes)
refer to the clusters by the existing names ([0046-0063] Fig. 2, Key space allocator assigns keys to each node in the cluster, assign a key to range of nodes, assign each cluster an identifier)(Fig. 3)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Kumar in view Stringham in order to adding nodes to the existing clusters and refer to cluster by the name because it would help allocate the resources among different clusters without overloading or underloading certain clusters and would provide better manageability in utilizing the clusters/nodes more efficiently. 

Kumar does not explicitly teach edge clustering to cluster, however
Procopiuc teaches edge clustering to cluster ([0027-0029] Fig. 2, join path connecting clusters, for example join path 241 connects cluster 220 with cluster 210, join path 242 connects cluster 212 with cluster 230)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Kumar in view of Procopiuc in order to utilize edge clustering and combine connections and paths between clusters because it would help re-allocate the resources among different clusters more efficiently by connecting the clusters using certain edges and connections within the clusters and would help utilize the resources within the clusters more appropriately. 

Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 12.


Claims 9, 14, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Kumar et al. (”Kumar”, US 20150036536 A1) hereinafter Kumar, in view of Gangwar et al. (“Gangwar”, US 20170060204 A1) hereinafter Gangwar.

Regarding claim 9, Kumar teaches the medium of claim 1, 
Kumar does not explicitly teach wherein modifying the initial NoC topology includes updating timing of existing components, however
Gangwar teaches wherein modifying the initial NoC topology includes updating timing of existing components ([0027] change frequency of components in NoC when moving from one profile to another profile)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Kumar in view Gangwar in order to update timing/frequencies of component after updating the topologies because it would help synch between different hosts or layers in the NoC topologies which will reduce the latency metric when sending large traffic flows between different component and connectors. 

Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 9.
Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444